NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/26/2022 has been entered.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Natalie Dean on June 17, 2022.
The application has been amended as follows: 
	ALLOW claim 1.
Replace claim 2, lines 1-6 with the following and ALLOW:
	“The composition according to claim 1, wherein the functionalized HA comprises formula I, II, or IV:

    PNG
    media_image1.png
    225
    376
    media_image1.png
    Greyscale
,

    PNG
    media_image2.png
    204
    376
    media_image2.png
    Greyscale
, or

    PNG
    media_image3.png
    232
    390
    media_image3.png
    Greyscale
,
wherein R1, R2, and R5 each independently comprises any one of or a combination of haloacetates,”
Cancel claim 4.
ALLOW claims 5-7.
Cancel claims 8-20.
Reasons for Allowance
The claimed invention is drawn to a composition comprising a polymer matrix comprising a functionalized hyaluronic acid of at least 100 monomeric units wherein each unit comprises: 
a first functional amino group with a theoretical degree of substitution ranging from 20% to 80% per monomeric unit of HA, resulting in at least one unreacted amino group; 
 a second functional group comprising a polymerizable moiety comprising an acrylate moiety; and
a telechelic polymer comprising a functional group reactive toward said second functional group (forming a covalent bond), wherein the telechelic polymer is thiolated PNIPAm;
wherein, gelation of the polymer matrix is reversible due to the presence of intra- and intermolecular hydrogen bonds between isopropyl groups and the at least one unreacted amino groups of the polymer matrix.
The closest prior art is Tan et al (Materials 3:1746-1767, 2010; of record) which teach HA comprising a first functional amino group and PNIPAm: 
    PNG
    media_image4.png
    151
    338
    media_image4.png
    Greyscale
 (Page 17532, Example 2), and which differs from the instantly claimed compositions in that the functionalized HA of Tan et al lacks a second functional group comprising an acrylate moiety and the PNIPAm is not thiolated.  The necessary modifications to Tan et al to arrive at the instantly claimed functionalized HA are not considered to be obvious.  And since the claims, as amended, contain written support and are enabled, the claims are ALLOWED. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG D RICCI whose telephone number is (571) 270-5864.  The examiner can normally be reached on Monday through Thursday, and every other Friday, 7:30 am - 5:00 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on (571) 272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRAIG D RICCI/Primary Examiner, Art Unit 1611